Title: To Thomas Jefferson from Lafayette, 7 June 1791
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My Dear Friend
Paris june the 7th 1791

Altho Every Motive of Regard and Affection Conspire to Make me Lament our separation, I Lament it still more on Account of our Revolution wherein Your Advices would Have Greatly Helped  us, and Could Not fail to Have Had a Great Weight Among our Constitution Makers. You left us on the Point of that dissolution of the Patriotic Party which I then did, and I Have ever in Vain Endeavoured to Unite into Mutual Concessions of self interest, and self importance. You left me on the Eve to Add Greatly to My Responsability with the Nation, as the Assembly and the King Had Not Yet fixed their Abode Within these Quarters. So Many Courts Have passed Since, So Many Accounts Have from time to time Been sent to You that I will only say the Assembly is Shortly to Make Room for all Constituted Powers. How far we May induce them to Mend the Constitution Before they Go, I do not know. This I Can say that it will not Be a Voluminous Work, and that leaving Much to Be Corrected By Common legislation, We May Hope this Constitution, such as it will Be Presented, will Have a fair trial, and Give time to prepare a More proper one for the Next Convention, to Be Convocated in a short period. At least our principles are Sound—Liberté, Egalité, are the Motto, and if the people Can Be Brought to a proper scale of obedience to the Law, which much depends on some Alterations to Be Made in the Administrative and judiciary parts of the Constitution, We May do Very well, and Apologize for the work in Considering By whom, and for whom it Has Been Made. May Education Better fit for liberty the Ensuing Generations! Enough it will Be for this, to Have Broke the fetters, destroied Prejudices, and laid a Good Ground to Be Sowed By our successors, and Cultivated By posterity.
M. de Ternant will Acquaint You with the state of our internal and External Politics. To Him I Refer Myself. You Have thought with me He is the Best Man to Be sent to America. I Had in the Course of the Revolution Many opportunities to Experience His Abilities, Honesty, and friendship. He will deliver to You a letter of our National Assembly, Expressing sentiments Most sincerely felt. He will Explain How it Happened the Assembly Blunderd in the duties on oil and tobacco, and I Hope You will Be satisfied with His Accounts on these Matters.
Our friend Short who Continues to Conciliate to Himself Universal Esteem and Affection will write to You Respecting New orleans. France will do what she Can with Spain, and that is Not a great Guarantee for the Negociation. I Had My Private sentiments long Ago fixed on the subject, and Never thought it was possible, Much less desireable to prevent Louisiana from declaring Herself independant—That You Could Not stop an Adress from Kentucky to Congratulate them on the Occasion—and that it should Be Hard  Not to Have Provided a Bundle of Proofs that Spain Has Been in twenty Circumstances the Agressing power. Adieu, My dear friend, Remember me Most Affectionately and Respectfully to the two ladies. Most Friendly I am for ever Yours,

Lafayette

